DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 04/11/2022.
The Amendments to Claim 1, filed 04/11/2022, are acknowledged and accepted.
Newly submitted Claims 9-11, filed 04/11/2022, are acknowledged and accepted.
Claim 8 is still withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2018/0095532), hereinafter Cheng in view of Boesen (2017/0109131).
Regarding claim 1, Cheng discloses, in figures 1-5, a visual field examination device (300, virtual reality head-mounted device) (paragraph 0022), wherein the device comprises: a virtual reality eye mask (paragraph 0022 discloses a virtual reality helmet display or a virtual reality glasses display), electrodes (paragraph 0032 discloses multiple electrodes), a visor (395, eye detection light source) (paragraph 0024), and an upper computer (310, processor) (paragraph 0023); the electrodes are used for acquiring brain waves of a human body (paragraph 0032 discloses an Electroencephalography (EEG) is an electrophysiological monitoring method to record electrical activity of the brain, which can be attached to multiple electrode placed on the scalp for measuring); the virtual reality eye mask is connected to the electrodes, for determining the scope of visual field according to the brain waves (paragraph 0032); the upper computer is connected to the virtual reality eye mask (paragraph 0032 discloses the processor 310 is coupled to the brain waves sensor 4000 and the brain waves interpretation module 4050), for collecting a brain wave signal and a visual field scope signal (paragraph 0032 discloses a brain wave sensor 4000 is provided for monitoring neural activity of the user, to decide when to reach the predetermined level of neural activity. The neural activity of the user is converted into an electronic signal so as to give the command for executing software function).
Cheng fails to disclose the visor is located inside the virtual reality eye mask, for detecting one eye or both eyes and wherein the visor forms a complete darkroom
Boesen discloses wherein the visor (112, visor) is located inside the virtual reality eye mask (110, virtual reality headset) (paragraph 0026 discloses The virtual reality headset 110 may also be wireless and may include a visor 112), for detecting one eye or both eyes (paragraph 0031 discloses The visor 112 may include one or more displays (e.g., liquid crystal displays, light emitting diode (LED) displays, organic LED, etc.) or projectors (direct, indirect, or refractive) for displaying information to the eyes of the user 101) and wherein the visor forms a complete darkroom (paragraph 0032 discloses the use of a strap 114 that extends between the sides of the visor 112 to secure the virtual reality headset 110 to the head of the user and some virtual reality headsets are much more helmet-like or include various structural components (e.g., straps, arms, extensions, etc.) for securing the virtual reality headset 110 to the head of the user 101 during both regular and vigorous usage; Examiner notes that a helmet would create a dark environment and prevent outside light from entering).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Cheng with the visor of Boesen for the purpose of aiding in securing the virtual reality mask.
Regarding claim 2, Cheng discloses, in figures 1-5, a visual field examination device (300, virtual reality head-mounted device) (paragraph 0022), wherein the virtual reality eye mask comprises an eye mask body and an eyeglass frame body (paragraph 0022 discloses a virtual reality helmet display or a virtual reality glasses display); the eyeglass frame body is located inside the eye mask body (paragraph 0022).
Cheng fails to disclose the visor is located inside the eyeglass frame body.
Boesen discloses the visor (12, visor) is located inside the eyeglass frame body (paragraph 0026 discloses the virtual reality headset 110 may also be wireless and may include a visor 112). 
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Cheng with the visor of Boesen for the purpose of aiding in securing the virtual reality mask.
Regarding claim 4, Cheng discloses, in figures 1-5, a visual field examination device (300, virtual reality head-mounted device) (paragraph 0022), wherein the upper computer is an industrial personal computer (paragraph 0030 discloses wherein the processor 310 can be a general purpose processor, a system on chip (SOC) processor, an application-specific integrated circuit (ASIC) or other similar processor configuration).
Regarding claim 5, Cheng discloses, in figures 1-5, a visual field examination device (300, virtual reality head-mounted device) (paragraph 0022), wherein the upper computer and the virtual reality eye mask are in wired connection (paragraph 0023 discloses the processor 310 of the virtual reality head-mounted device 300 is wired or wirelessly electrically coupled to the controller 370).
Regarding claim 6, Cheng discloses, in figures 1-5, a visual field examination device (300, virtual reality head-mounted device) (paragraph 0022), wherein the upper computer and the virtual reality eye mask are in wireless connection (paragraph 0023 discloses the processor 310 of the virtual reality head-mounted device 300 is wired or wirelessly electrically coupled to the controller 370).
Regarding claim 9, Cheng discloses all the limitations in common with claim 1, and such is hereby incorporated.
Cheng fails to disclose wherein the virtual reality eye mask has wings on left and night sides configured to block beams of light, and a soft external structure.
Boesen discloses wherein the virtual reality eye mask (110, virtual reality headset) has wings on left and night sides configured to block beams of light, and a soft external structure (paragraph 0032 discloses the use of a strap 114 that extends between the sides of the visor 112 to secure the virtual reality headset 110 to the head of the user and some virtual reality headsets are much more helmet-like or include various structural components (e.g., straps, arms, extensions, etc.) for securing the virtual reality headset 110 to the head of the user 101 during both regular and vigorous usage; Examiner notes that a helmet would create a dark environment and prevent outside light from entering).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Cheng with the visor of Boesen for the purpose of aiding in securing the virtual reality mask.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2018/0095532), hereinafter Cheng in view of Boesen (2017/0109131) as applied to claim 1 above, and further in view of Yoshino et al. (2018/0169428), hereinafter Yoshino.
Regarding claim 3, Cheng discloses all the limitations in common with claim 1, and such is hereby incorporated.
Cheng does not specifically disclose wherein the electrodes comprise positive electrodes and negative electrodes; one of the positive electrodes and one of the negative electrodes constitute an electrode group, and there are four electrode groups.
Yoshino discloses wherein the electrodes comprise positive electrodes and negative electrodes; one of the positive electrodes and one of the negative electrodes constitute an electrode group, and there are four electrode groups (paragraph 0037).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Cheng with the electrodes of Yoshino for the purpose of changing the electromagnetic stimulus to the user.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2018/0095532), hereinafter Cheng in view of Boesen (2017/0109131) as applied to claim 1 above, and further in view of Napieralski et al. (2016/0078019), hereinafter Napieralski.
Regarding claim 3, Cheng discloses all the limitations in common with claim 1, and such is hereby incorporated.
Cheng fails to disclose wherein the device further comprises: a voice prompting module, connected to the upper computer.
Napieralski discloses wherein the device further comprises: a voice prompting module, connected to the upper computer (paragraph 0054 discloses such as by allowing voice interaction to be used to prompt the computer system to execute command(s) on an element – and possibly on multiple elements).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Cheng with the voice prompt of Napieralski for the purpose of improving the efficiency and usability of a computing system.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2018/0095532), hereinafter Cheng in view of Boesen (2017/0109131) as applied to claim 1 above, and further in view of Malchano et al. (2018/0133507), hereinafter Malchano.
Regarding claim 10, Cheng discloses all the limitations in common with claim 1, and such is hereby incorporated.
Cheng fails to disclose further comprising wherein the virtual reality eye mask is configured to light at least one stimulating point, wherein the at least one stimulating point is configured to be lighted in a pulse made.
Malchano discloses further comprising wherein the virtual reality eye mask is configured to light at least one stimulating point, wherein the at least one stimulating point is configured to be lighted in a pulse made (paragraph 0358 discloses visulation stimulation includes light pulses).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Cheng with the stimulating point of Malchano for the purpose of providing a target for the eye to focus on.
Regarding claim 11, Cheng discloses all the limitations in common with claim 1, and such is hereby incorporated.
Cheng fails to disclose wherein the virtual reality eve mask is configured to obtain at least one of the following modes: a central visual field detection mode, a peripheral visual field detection mode, and a visual field destructive screening mode.
Malchano discloses wherein the virtual reality eve mask is configured to obtain at least one of the following modes: a central visual field detection mode, a peripheral visual field detection mode, and a visual field destructive screening mode (paragraph 0258).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Cheng with the visual field of Malchano for the purpose of including relative distances at which visual signals might be perceived in the different visual fields.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872